Case: 13-50008       Document: 00512413313         Page: 1     Date Filed: 10/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2013
                                     No. 13-50008
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN ANTONIO RODRIGUEZ-BANDA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-376-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Juan Antonio Rodriguez-Banda argues that the imposition upon the
revocation of his supervised release of a 12-month prison sentence, which is
above the guidelines policy statement range of 4 to 10 months but at the
statutory maximum, is plainly unreasonable. He contends that because a
supervised release violation implicates only a breach of the court’s trust and
because he is not a danger to the community, his sentence is greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-50008    Document: 00512413313     Page: 2   Date Filed: 10/18/2013

                                 No. 13-50008

      Because Rodriguez-Banda did not object to his sentence in the district
court, we review for plain error. United States v. Warren, 720 F.3d 321, 326 (5th
Cir. 2013).   In this case, the sentencing court noted Rodriguez-Banda’s
recidivism when it imposed the sentence. The need for a sentence to afford
adequate deterrence to criminal conduct is a proper factor for consideration. 18
U.S.C. §§ 3583(e), 3553(a)(2)(A). As Rodriguez-Banda has not demonstrated
plain error, we AFFIRM the district court order revoking his supervised release
and sentencing him to 12 months of imprisonment.




                                       2